DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on March 24, 2022. Claims 1-20 are pending.

Response to Argument
2	Applicant’s arguments filed on March 24, 2022 have been fully considered and they are persuasive. Therefore, all previous rejections are withdrawn. But with further consideration a new ground of rejections has been made. 

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reshadi et al. (Reshadi, hereinafter) (US Patent Application Publication No. 2014/0053057 A1) in view of Libby (US Patent Application Publication No. 2006/0064467 A1).
Regarding claim 1, Reshadi discloses a method of executing content in a sandboxed media environment, comprising: 
transmitting, by a client device to a dynamic content server ([0086]; web server), a request for content for presentation via an application executing on the client device in a sandboxed media environment ([0086]; the web browser component may request the HTML document from a web server located at the URL via well known hypertext transfer protocol (HTTP) messages communicated via the Internet…from sandboxed application 530, [0139])); 
receiving, by the client device from the dynamic content server responsive to the request, a content item comprising a reference to a script ([0086]; the web browser component may receive the HTML document from a web server located at the URL. In block 308, the web browser component may parse the received HTML document to identify/discover external resources (images, audio, CSS, etc.) referenced in the HTML file, Fig. 3b);
intercepting the content item, by a markup interpreter ([0087] & [0092]; web browser component) executed by the client device, prior to receipt of the content item by the application executing in the sandboxed media environment ([0092]; the browser component fetches/intercept the web server response before forward it to the sandboxed application); 
parsing the content item, by the markup interpreter, to extract a reference ([0093] & [0055]; the browser system 350 may parse the HTML 360 code (and embedded/referenced JavaScript® code) to generate a document object model (DOM) 366 of the HTML document); 
retrieving the script, by the markup interpreter, from a local cache on the client device separate from the sandboxed media environment, according to the extracted reference ([0090] & [0094]; retrieving information and/or resources); 
constructing a modified content item, by the markup interpreter, using the script retrieved from the local cache and the content item received from the dynamic content server ([0095] & [0129]; the browser system 350 may perform style operations to generate a modified DOM tree 370 by, for example, applying one or more style sheets (e.g., CSS) to the HTML document and/or to the generated DOM 366 tree); and 
forwarding, by the markup interpreter to the application executing on the client device in the sandboxed media environment, the modified content item, the application executing the modified content item ([0089] & [0095]; the web browser may render the webpage using the required download resources…modified content is provided using the sandboxing environment, [0095] & [0139]).
But Reshadi doesn’t explicitly discloses parsing the content item to extract an identifier of the script; and retrieving according to identifier of the script.
However, Libby in analogous art, discloses parsing the content item to extract an identifier of the script ([0044]-[0045] & [0002]; the process begins at step 402 where the client receives the skeleton page that includes the fragment URLs); and 
retrieving according to identifier of the script ([0044]-[0045]; the process begins at step 402 where the client receives the skeleton page that includes the fragment URLs…determined for each of the fragment URLs that are sought to be loaded, whether the fragment URL exists in client cache 122).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Libby to the system of Reshadi in order to optimize the system performance in identifying cached contents.

Regarding claim 2, Reshadi doesn’t fully discloses the limitations of claim 2. However, Libby further teaches the method of claim 1, comprising: 
parsing, by the markup interpreter, the content item to identify a version of the script ([0002] & [0038]; this returned version information is then used as an input to the process at step 312 where the fragment URL is formatted to include the version information); and 
determining, by the markup interpreter, that the version of the script indicated in the content item matches the version of the script stored in the local cache ([0002] & [0038]; If it is determined at step 308, that the URL input is static (i.e. the version is defined by the implementing web application), then the version information is already available in the URL input and the process can proceed directly to formatting step 312).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Libby to the system of Reshadi in order to optimize the system performance in identifying cached contents.

Regarding claim 3, Reshadi further teaches the method of claim 1, comprising: 
establishing a first session for the application executing on the client device in the sandboxed media environment prior to the requesting the content item from the dynamic content server ([0052]-[0054] & [0071]; first querying(session) the L1 cache, then L2 cache, and then the main memory if the information is not stored in the caches); and 
terminating the first session subsequent to the application executing the modified content item, wherein terminating the first session comprises clearing a cache corresponding to the sandboxed media environment ([0082]; terminating local cache access and tries external source).

Regarding claim 4, Reshadi further teaches the method of claim 3, comprising: 
establishing a second session for the application executing on the client device in the sandboxed media environment, the second session subsequent to termination of the first session ([0082]; terminating local cache access and tries external source);
receiving, by the client device responsive to a second request, from the dynamic content server, a second content item comprising the reference to the script ([0086]; the web browser component may receive the HTML document from a web server located at the URL. In block 308, the web browser component may parse the received HTML document to identify/discover external resources (images, audio, CSS, etc.) referenced in the HTML file, Fig. 3b);
constructing, by the markup interpreter using the script stored in the local cache and the second content item received from the dynamic content server, a second modified content item ([0095] & [0129]; the browser system 350 may perform style operations to generate a modified DOM tree 370 by, for example, applying one or more style sheets (e.g., CSS) to the HTML document and/or to the generated DOM 366 tree); and  
forwarding, by the markup interpreter, the second modified content item to the application executing on the client device in the sandboxed media environment to cause the application to execute the second modified content item in the second session ([0089] & [0095]; the web browser may render the webpage using the required download resources…modified content is provided using the sandboxing environment, [0095] & [0139]).

Regarding claim 5, Reshadi further discloses the method of claim 1, comprising: 
establishing a second session for the application executing on the client device in the sandboxed media environment ([0082]; terminating local cache access and tries external source);
receiving, by the client device, a second content item comprising a second reference to a second script ([0086]; the web browser component may receive the HTML document from a web server located at the URL. In block 308, the web browser component may parse the received HTML document to identify/discover external resources (images, audio, CSS, etc.) referenced in the HTML file, Fig. 3b);
determining, by the markup interpreter, that the local cache separate from the sandboxed media environment does not have the second script ([0082]; not available in the local caches);
responsive to determining the local cache does not have the second script, requesting, by the markup interpreter, the second script from a static content server ([0082]; requesting from external sources…[0168]; the CSS document scanner may receive information pertaining to HTML id, class, and/or style attributes from the HTML document scanner); and
storing, by the markup interpreter, the second script in the local cache separate from the sandboxed media environment ([0172] & [0173]; storing the static tags such as CSS tags in a memory).

Regarding claim 6, Reshadi further teaches the method of claim 5, comprising: 
constructing, by the markup interpreter using the second script stored in the local cache and the second content item received from the dynamic content server, a second modified content item ([0095] & [0129]; the browser system 350 may perform style operations to generate a modified DOM tree 370 by, for example, applying one or more style sheets (e.g., CSS) to the HTML document and/or to the generated DOM 366 tree); and
forwarding, by the markup interpreter, the second modified content item to the application executing on the client device in the sandboxed media environment to cause the application to execute the second modified content item ([0089] & [0095]; the web browser may render the webpage using the required download resources…modified content is provided using the sandboxing environment, [0095] & [0139]).

Regarding claim 7, Reshadi further teaches the method of claim 5, wherein the second script comprises a different version of the script ([0179] & [0180]; different scrips).

Regarding claim 8, Reshadi further teaches the method of claim 1, comprising: 
constructing the modified content item by replacing the script in the content item with inline content corresponding to the script stored in the local cache, the modified content item comprising hypertext markup language ([0198] & [0177]; HTML code may both embed JavaScript® code (called “inline scripts”) and include links to JavaScript® code (called “external scripts”). In order to correctly process an HTML document, both the inline and external scripts must be executed in a specific order defined by the HTML standards.).

Regarding claim 9, Reshadi further teaches the method of claim 1, comprising: 
establishing a second session for a second application executing on the client device in a second sandboxed media environment ([0082]; terminating local cache access and tries external source);
receiving, by the client device, a second content item comprising the reference to the script ([0086]; the web browser component may receive the HTML document from a web server located at the URL. In block 308, the web browser component may parse the received HTML document to identify/discover external resources (images, audio, CSS, etc.) referenced in the HTML file, Fig. 3b);
identifying, by the markup interpreter, the script in the local cache separate from the second sandboxed media environment ([0082]; not available in the local caches); 
responsive to identifying the script in the local cache, constructing, by the markup interpreter using the script stored in the local cache and the second content item received from the dynamic content server, a second modified content item ([0082]; requesting from external sources…[0168]; the CSS document scanner may receive information pertaining to HTML id, class, and/or style attributes from the HTML document scanner); and
forwarding, by the markup interpreter, the second modified content item to the second application executing on the client device in the second sandboxed media environment to cause the application to execute the second modified content item ([0089] & [0095]; the web browser may render the webpage using the required download resources…modified content is provided using the sandboxing environment, [0095] & [0139]).

Regarding claim 10, Reshadi further teaches the method of claim 1, comprising: 
determining to store the script of the content item in the local cache based on a predetermined list of types of scripts enabled for storage in the local cache of the client device ([0082]; The L1 and L2 caches may be used to store data frequently accessed by the processing units, whereas the main memory 220 may be used to store larger files and data units being accessed by the processing cores).

As for claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10 above, respectively. Rashidi further discloses a system (100), a client device (1200), a processor (106), and markup interpreter (browser component, [0072] & Fig. 3b). Therefore, the limitations of claims 11-20 are rejected in the analysis of claims 1-10 above, and the claims are rejected on that basis.


















Conclusion
5	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445